Citation Nr: 0932022	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-17 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for peripheral neuropathy of the lower 
extremities, claimed as secondary to service-connected 
diabetes mellitus.    

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for peripheral neuropathy of the upper 
extremities, claimed as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to service connection for anemia, claimed as 
secondary to service-connected diabetes mellitus.




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and May 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The Board has considered whether the issue of entitlement to 
service connection for PTSD should be read more broadly to 
include service connection for depression pursuant to Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).  The case at hand can be distinguished from 
Clemons, however, as that case concerned VA's failure to 
consider a claim of entitlement to service connection for a 
psychiatric disability other than the one specifically 
claimed, even though it was the psychiatric symptomatology 
for which the Veteran was seeking service connection.  In the 
case at hand, however, VA has already adjudicated the claim 
of entitlement to service connection for depression.  The 
Veteran was notified of the denial of this claim and of how 
to perfect an appeal, and he chose not to do so.  Thus, 
unlike Clemons, this is not a case in which VA has ignored 
the issue of entitlement to service connection for 
depression.  Rather, it has been specifically denied by the 
RO, and the Veteran subsequently appealed only the claim for 
PTSD.  The Board therefore finds that it does not have 
jurisdiction over the issue of entitlement to service 
connection for depression.

The issues of entitlement to service connection for PTSD, 
peripheral neuropathy of the lower extremities, and 
peripheral neuropathy of the upper extremities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An August 1994 rating decision denied entitlement to 
service connection for PTSD.

2.  The additional evidence received since the August 1994 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim on 
appeal, and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for PTSD.

3.  A June 2004 rating decision denied entitlement to service 
connection for peripheral neuropathy of the lower and upper 
extremities, claimed as secondary to service-connected 
diabetes mellitus.

4.  The additional evidence received since the June 2004 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim on 
appeal, and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
service-connected diabetes mellitus.

5.  The additional evidence received since the June 2004 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim on 
appeal, and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for peripheral 
neuropathy of the upper extremities, claimed as secondary to 
service-connected diabetes mellitus.

6.  The Veteran did not exhibit anemia in service, and anemia 
is not causally related to or aggravated by any service-
connected disability.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's August 1994 
decision is new and material; thus, the claim of entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2008).

2.  The evidence submitted since the RO's June 2004 decision 
is new and material; thus, the claim of entitlement to 
service connection for peripheral neuropathy of the lower 
extremities, claimed as secondary to service-connected 
diabetes mellitus, is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

3.  The evidence submitted since the RO's June 2004 decision 
is new and material; thus, the claim of entitlement to 
service connection for peripheral neuropathy of the upper 
extremities, claimed as secondary to service-connected 
diabetes mellitus, is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

4.  Anemia was not incurred in or aggravated by active 
service, and was not proximately due to aggravated by a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
The VCAA also requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element (or elements) that was found 
insufficient to establish service connection in the previous 
denial.  The appellant must also be notified of what 
constitutes both 'new' and 'material' evidence to reopen the 
previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes March 2005, July 2007, and January 2009 evidentiary 
development letters in which the RO advised the appellant of 
the evidence needed to substantiate all of the claims on 
appeal.  A December 2008 letter provided this information 
with respect to establishing service connection for PTSD.  
The appellant was advised in these letters of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  Along with a March 2006 letter, the July 2007, December 
2008, and January 2009 notices further advised the Veteran as 
to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claims, 
pursuant to the Court's holding in Dingess, supra.  

The March 2005 and January 2009 letters also advised the 
Veteran that his claim of entitlement to service connection 
for PTSD had been previously denied because there was no 
evidence of psychosis or neurosis during military service, 
and there was no verifiable stressor.  He was informed that 
the claims of peripheral neuropathy in the lower and upper 
extremities had been denied because service treatment records 
did not show that the Veteran was diagnosed with any chronic 
neurological disorder while on active duty or within one year 
of his separation from service, and these disabilities had 
not been found to be due to his service-connected diabetes.  
He was informed of the need to submit new and material 
evidence to reopen these claims, and he was advised of the 
type of evidence that would be considered new and material.  
See Kent, supra.  

The Board notes that only the March 2005 letter was issued 
prior to the initial adjudication of the Veteran's claims in 
August 2005.  His claims, however, were subsequently 
readjudicated in the April 2007 statement of the case and the 
March 2009 supplemental statement of the case.  Thus, any 
deficiencies in the timeliness of the notice letters would 
not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the appellant relative to the issues on appeal, including 
service treatment records, VA medical records, private 
medical records, and Social Security Administration (SSA) 
records, has been associated with the claims folder.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The Board notes that the Veteran has not been provided a VA 
examination in connection with the claim of entitlement to 
service connection for anemia.  However, the Board does note 
that a diagnosis and etiology opinion was rendered with 
respect to this issue in the April 2004 VA diabetes 
examination report.  As this opinion directly addressed the 
issue under consideration, the Board finds that it provides 
an adequate basis on which to decide the appeal.

Furthermore, the Board notes that the Veteran has not 
submitted competent medical evidence of a link between his 
diabetes mellitus and his anemia.  As opining as to such a 
link is beyond the competence of a lay person, this is not a 
situation in which the Veteran's lay assertions can satisfy 
the criteria of McLendon by suggesting an association between 
the claimed disability and a service-connected disability.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Thus, the criteria for obtaining an 
opinion or examination are not met.
 
With respect to the new and material evidence claims, the 
Board notes that, until a claim is reopened, VA does not have 
a duty to provide a medical examination or obtain a medical 
opinion.  See 38 C.F.R. § 3.159(c)(1).  As will be discussed 
in greater detail below, the Board finds that new and 
material evidence has been submitted, and that the claims of 
entitlement to service connection for PTSD, peripheral 
neuropathy of the lower extremities, and peripheral 
neuropathy of the upper extremities should be reopened.  Any 
additional evidentiary development that is necessary before 
these claims can be adjudicated on the merits will be 
discussed in greater detail in the REMAND portion of this 
document.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).



A.  PTSD

The Veteran has claimed entitlement to service connection for 
PTSD.  This claim was originally denied in an August 1994 
rating decision based on the absence of a verified stressor, 
with discussion indicating that the information that had been 
submitted by the Veteran would not allow for stressor 
verification.  

In June 2005, the Veteran submitted a detailed stressor 
statement that, when considered along with evidence already 
of record, contains enough detailed information to attempt 
verification through the U.S. Army and Joint Services Records 
Research Center (JSRRC). 

The Veteran's records reflect that he was in Vietnam from 
October 1967 to September 1968.  At the time of the Veteran's 
original service connection claim, he had informed VA that a 
friend of his had been killed when their camp was overrun by 
Vietcong in May or June 1968.  Subsequent development secured 
the name of this individual, but it was determined that the 
individual had not served in the same unit as the Veteran.  
He had also described being fogged in on the "Black Virgin 
Mountain" (Nui Ba Den) near Tay Ninh City.  He also 
described having worked in a truck full of communications 
gear in Dau Tieng.  He stated they would work 12 hour shifts 
and sleep in a villa-type building.  He stated that the truck 
he worked in took a direct hit and was completely destroyed 
one morning during his shift, but that he had arrived later 
than usual and was not in the truck at the time.

In response to a stressor verification request, an August 
1994 letter from the United States Army and Joint Services 
Environmental Support Group noted that the Army casualty data 
confirms that an individual with the same name as the 
individual who was identified by the Veteran was killed in 
action on June 16, 1968.  However, the casualty data listed 
this individual's higher headquarters as different from those 
of the Veteran.  

The August 1994 letter also noted that there were attacks in 
Cu Chi, which was in the Veteran's unit's area of operation 
during his Vietnam tour.  However, the Veteran had not 
provided information that was specific enough to attempt 
verification.  

In his June 2005 stressor statement, the Veteran noted that 
he had three very close calls in Dau Tieng.  One of these was 
when the villa they slept in took a direct hit and threw the 
Veteran off his cot.  He stated that the only injury he had 
was to one of his feet, and he believed it was his left one.  
The Board notes that a May 17, 1968, service treatment record 
reflects that the Veteran had twisted his left ankle the day 
before, and the impression was that the Veteran had sprained 
his ankle.  Service treatment records also reflect that he 
sprained an ankle in September 1968.  

When taken together with the information that was already of 
record, the new details of the attack on the villa constitute 
new and material evidence in that they suggest a pertinent 
timeframe in which to focus stressor verification attempts.  

The Board therefore finds that the Veteran has submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for PTSD.  This evidence is new in that it 
was not of record at the time of the August 1994 rating 
decision.  It is material in that it provides specific 
information to allow for submission to the JSRRC to attempt 
verification.  Accordingly, the Board finds that new and 
material evidence has been submitted to reopen this claim.  
To this extent only, the benefit sought on appeal is granted.

B.  Peripheral Neuropathy of the Lower and Upper Extremities

The Veteran has also claimed entitlement to service 
connection for peripheral neuropathy of the lower and upper 
extremities.  He essentially contends that these disabilities 
developed secondary to his service-connected diabetes 
mellitus.  

At the time of the unappealed June 2004 rating decision, 
service connection for both of these issues was denied 
because no neurological disorder was diagnosed while the 
Veteran was on active duty or within a year of his 
separation.  It noted that the Veteran gave a history of 
neuropathy beginning in the 1980s, which is more than one 
year following his discharge from service in 1968.  The VA 
examination report noted that the Veteran was diagnosed with 
diabetes mellitus in 1992.  The rating decision also noted 
that a VA diabetes examination was conducted in April 2004 
and that the VA examiner opined that the Veteran's neuropathy 
was not due to his diabetes because the neuropathy diagnosis 
preceded the onset of his diabetes.

Since the June 2004 rating decision, numerous VA medical 
records have been added to the claims folder that suggest the 
Veteran is currently being treated for peripheral neuropathy 
related to his diabetes mellitus.  For instance, an October 
2007 VA examination report notes that the Veteran reported 
occasional tingling in his toes, and that his toes are numb 
most of the time.  The Veteran reported similar numbness in 
his hands and fingers.  It was noted that treatment options 
were discussed with the Veteran for neuropathic pain, and the 
Veteran was advised to continue to keep tight control of his 
blood sugar and to take vitamin B12 supplements.  

The Board finds that this evidence is new, as medical records 
from prior to June 2004 do not reflect that the Veteran was 
being treated for anything that was classified as diabetic 
peripheral neuropathy at the time of the prior rating 
decision.  It is material in that it is evidence of a 
connection between the Veteran's diabetes mellitus and his 
peripheral neuropathy.  Therefore, new and material evidence 
having been submitted, the claims of entitlement to service 
connection for peripheral neuropathy of the lower and upper 
extremities are reopened.  To this extent only, the benefit 
sought on appeal is granted.

III.  Service Connection

The Veteran has claimed entitlement to service connection for 
anemia, which he essentially contends developed secondary to 
his service-connected diabetes mellitus.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2008).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  However, 
given the possibility that these changes could potentially be 
interpreted as substantive, and because the Veteran's claims 
were pending before the regulatory change was made, the Board 
will apply the version of 38 C.F.R. § 3.310 that was in 
effect before the change, which arguably favors the claimant.

First, the Board notes that the Veteran has not alleged that 
his anemia originated in service.  Symptoms suggestive of 
anemia are not reported on his September 1966 entrance 
examination or medical history reports.  Nor are any 
pertinent symptoms noted on the November 1966 or September 
1967 examination and medical history reports or the September 
1968 separation examination and medical history reports.  His 
service treatment records contain no evidence that he ever 
complained of or sought treatment for symptoms related to 
anemia.  At his April 2004 VA examination, the Veteran 
reported that his anemia was diagnosed in 1986 and that, 
since that time, he has been maintained on vitamin B12 shots 
monthly.  

Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the absence 
of evidence of anemia in service or for almost two decades 
following service, service connection for anemia must be 
denied on a direct basis.  

Service connection must also be denied on a secondary basis, 
as the only competent medical etiology opinion of record 
weighs against the claim.  The April 2004 VA examiner 
diagnosed pernicious anemia and opined that this disability 
was "unrelated" to the Veteran's diabetes mellitus.  Based 
on this opinion, the Board concludes that the claimed 
disability was neither caused nor aggravated by the service-
connected disability.  While the examiner did not expressly 
note his reasoning for this specific opinion in his 
discussion, it is clear that the examiner elicited a complete 
history from the Veteran as to all of the disabilities 
discussed therein, as he expressly found that several of the 
Veteran's other disabilities were not related to his diabetes 
mellitus because these disabilities had predated the diabetes 
by several years.  The same rationale applies to the anemia 
claim, as the Veteran reported having been diagnosed with 
anemia in 1986, and he was not diagnosed with diabetes until 
1992.

Consequently, the Board finds that the preponderance of the 
evidence is against granting service connection for anemia, 
including as secondary to service-connected diabetes 
mellitus.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).  Accordingly, the 
claim must be denied.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent only, the appeal is granted, subject to further 
action described below.

New and material evidence having been received, the claim of 
entitlement to service connection for peripheral neuropathy 
of the lower extremities, claimed as secondary to service-
connected diabetes mellitus, is reopened.  To this extent 
only, the appeal is granted, subject to further action 
described below.

New and material evidence having been received, the claim of 
entitlement to service connection for peripheral neuropathy 
of the upper extremities, claimed as secondary to service-
connected diabetes mellitus, is reopened.  To this extent 
only, the appeal is granted, subject to further action 
described below.

Entitlement to service connection for anemia is denied.


REMAND

As discussed above, the Board finds that the Veteran has 
submitted new and material evidence with respect to a 
reported in-service stressor to reopen his PTSD claim.  As 
such, the Board finds that a remand is warranted so that the 
relevant information may be submitted to the JSRRC.

The Veteran's service personnel records reflect that he 
served in Company C, 125th Signal Battalion, 25th Infantry 
Division, and that he was in Vietnam from October 1967 to 
September 1968.  He reported that his base was overrun by 
Vietcong in May or June 1968.  The Board notes that the 
August 1994 Army report had verified that the individual 
identified by the Veteran as having been killed in action did 
not belong to the Veteran's unit.  This report did not, 
however, verify whether or not there was any record of the 
Veteran's unit having been attacked or overrun by Vietcong 
during this period.

Furthermore, as noted above, the Veteran reported having hurt 
one of his feet, possibly his left foot, when the villa that 
his unit was stationed in was attacked.  His service 
treatment records report that he was treated for a sprained 
left ankle on May 17, 1968.  Other statements of record 
indicate that the attack on the villa occurred when the 
Veteran was stationed in Dau Tieng.  The Board believes that 
this information should be sufficient in order to at least 
make an attempt at stressor verification.

On remand, in light of the additional evidence received since 
the June 2004 rating decision, the RO should also arrange for 
the Veteran to undergo another examination in regard to his 
claims of entitlement to service connection for peripheral 
neuropathy of the lower and upper extremities. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should take appropriate steps 
to verify the Veteran's claimed stressor 
as discussed above.  All steps should be 
documented in the claims folder.

2.  If and only if a stressor is found to 
be corroborated, the Veteran should be 
scheduled for a VA psychiatric 
examination.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed.  The examiner should 
be advised if there is credible supporting 
evidence of any of the reported stressors.  
The examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  As to any other disability 
diagnosed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not related to the Veteran's 
military service.  The rationale for all 
opinions expressed should be explained.  
The claims file, including a copy of this 
remand, must be made available to the 
psychiatrist for proper review of the 
medical history.  The VA examiner must 
also be provided a description of all 
verified stressors.  

3.  Schedule the Veteran for an 
examination to clarify the nature and 
etiology of his claimed peripheral 
neuropathy of the lower and upper 
extremities.  The claims folder should be 
made available to the examiner for review, 
and review of the claims folder should be 
indicated in the examination report.  Any 
tests or studies deemed necessary for an 
accurate assessment should be conducted.  
All findings should be reported in detail.  
The examiner should diagnose any pertinent 
disability found.  As to any current 
disability identified on examination, the 
VA examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability was caused or aggravated 
by his service-connected diabetes 
mellitus.  Any opinion expressed must be 
accompanied by a complete rationale.

4.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


